Citation Nr: 0821917	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for skin cancer.

3. Entitlement to a rating in excess of 10 percent for 
hypertension.

4. Entitlement to a compensable rating for left ear hearing 
loss.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to July 6, 2005.

6. Entitlement to TDIU from February 1, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Caretaker


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1954 to April 1956 and from September 1962 to February 
1982.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  At the hearing, the undersigned 
granted the veteran's motion to advance the case on the 
Board's docket due to his advanced age.


FINDINGS OF FACT

1. On the record at the April 2008 hearing, prior to the 
promulgation of a decision in the appeals, the veteran, 
through his authorized representative, stated that he 
intended to withdraw his appeals seeking service connection 
for right ear hearing loss and skin cancer, a rating in 
excess of 10 percent for hypertension, a compensable rating 
for left ear hearing loss, and a TDIU rating prior to July 6, 
2005; there are no questions of fact or law remaining before 
the Board in these matters.

2. The veteran's service-connected disabilities of bilateral 
glaucoma, rated 50 percent; residuals left cerebrovascular 
accident (CVA) with decreased sensation of the right upper 
extremity, rated 20 percent; hypertension, rated 10 percent; 
degenerative disc disease of the cervical spine, rated 10 
percent; and right elbow condition, suture removal residuals 
below the left eye, left ear hearing loss, and residuals of 
left CVA, with decreased sensation right side of mouth and 
lips, all rated noncompensable; are rated 70 percent combined 
from February 1, 2006; and are reasonably shown to be of such 
nature and severity as to preclude him from participating in 
any regular substantially gainful employment. 


CONCLUSIONS OF LAW

1. The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to service connection for right ear 
hearing loss and for skin cancer, increased ratings for 
hypertension and left ear hearing loss, and entitlement to a 
TDIU rating prior to July 6, 2005; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

2. The schedular requirements for TDIU are met; a TDIU rating 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Given the veteran's expression of an intent to withdraw his 
appeals in the matters of service connection for right ear 
hearing loss and skin cancer, increased ratings for 
hypertension and left ear hearing loss, and TDIU prior to 
July 6, 2005, further discussion of the impact of the VCAA on 
these claims is not necessary.
Regarding the claim for TDIU from February 1, 2006, inasmuch 
as the determination below constitutes a full grant of the 
claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice content or timing 
is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Dismissal

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

On the record at the April 2008 hearing, the veteran withdrew 
his appeals seeking service connection for right ear hearing 
loss and skin cancer, increased ratings for hypertension and 
left ear hearing loss, and a TDIU rating prior to July 6, 
2005.  Hence, there are no allegations of error of fact or 
law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters.

TDIU from February 1, 2006

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (a). 
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment." 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that from July 6, 2005 to February 
1, 2006 the veteran was granted a temporary total evaluation 
for residuals of a left hemispheric CVA as secondary to 
service-connected hypertension; hence, that period is not for 
consideration for TDIU as the veteran had a total 100 percent 
rating.

The veteran's service-connected disabilities are bilateral 
glaucoma, rated 50 percent, residuals of left CVA with 
decreased sensation of the right upper extremity, rated 20 
percent, hypertension, rated 10 percent, degenerative disc 
disease of the cervical spine, rated 10 percent, right elbow 
condition, suture removal residuals below the left eye, left 
ear hearing loss, and residuals of left CVA, with decreased 
sensation of the right side of the mouth and lips.  As the 
glaucoma is rated 50 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent, the schedular criteria for TDIU are met.

The veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  On review of the record, the Board finds 
it reasonable to conclude this is so. 

The veteran has a Master's Degree in Education and last 
worked in 1982, when he retired from the military.

On April 2006 VA neurological examination, physical 
examination revealed weakness of the right VIIth cranial 
nerve, decreased sensation on the right side of the mouth and 
lips, a decrease in sensation on the radial side of the right 
index finger and essentially the entire right thumb.  
Strength testing revealed the veteran could not hold his 
right index finger and thumb in opposition against 
resistance.  Strength testing on the left was entirely 
normal.  The examiner concluded that the minimal residuals of 
the veteran's CVA would not prevent him from working.  
However, the examiner noted that "[h]is preexisting problems 
with balance would make him a poor candidate for any kind of 
physical labor, but I do think that he would be able to do 
sedentary work."  

On September 2007 VA eye examination, the examiner concluded 
that glaucoma caused the veteran significant visual field 
constrictions, especially in the left eye.  However, the 
examiner noted that his vision was such that it alone would 
"have minimal impact on his ability to work."  

At the April 2008 hearing, the veteran testified that he 
could not stand up for more than maybe two minutes and that 
if he were to stand up in the dark, he would fall flat on his 
face.  He appeared at the hearing in a wheelchair.  His 
representative stated that his vision had decreased since the 
September 2007 VA examination and that it was much worse now.  
The veteran reported that even though he only received 
housebound benefits for a few months, he had actually been 
housebound for three years, other than going to medical 
appointments.  He has a caretaker who drives him to his 
appointments and who buys him groceries, does his laundry, 
and cleans his house.  His driver's license was taken away 
from him and he is unable to leave his house without having 
someone with him.  He stated that his neighbor brings him his 
mail every day, because even though the mailbox is at the end 
of the driveway, he cannot leave the house.  He testified 
that he is dependent on other people for his lifestyle, 
medications, and other functions of daily life.  

The Court has stated that the term "substantially gainful 
occupation" as used in 38 C.F.R. § 4.16(b), "refers to, at 
a minimum, the ability to earn a living wage." Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001).  A determination whether 
a person is capable of engaging in a substantially gainful 
occupation must consider both that person's abilities and his 
employment history.  See Faust v. West, 13 Vet. App. 342, 355 
(2000), citing Gleicher v. Derwinski, 2 Vet. App. 26, 28 
(1991).  While the veteran has a Master's Degree in Education 
he has not used that degree since prior to when he entered 
his second period of service in 1962.  Moreover, his service-
connected disabilities would prevent him from being able to 
utilize that degree.  Based on the testimony provided at the 
hearing regarding the increase in his service-connected 
glaucoma, his inability to stand for more than two minutes, 
and his need for assistance in completing daily chores, such 
as doing laundry and cleaning, and the findings of the April 
2006 VA examination indicating limitations in employment, the 
Board finds that the record reasonably establishes that by 
virtue of his service-connected disabilities he has been 
incapable of participating in regular substantially gainful 
employment since February 1, 2006.  Accordingly, a TDIU 
rating is warranted from February 1, 2006.  


ORDER

The appeals seeking service connection for right ear hearing 
loss and skin cancer, a rating in excess of 10 percent for 
hypertension, a compensable rating for left ear hearing loss, 
and TDIU prior to July 6, 2005 are dismissed.

TDIU is granted from February 1, 2006, subject to regulations 
governing the payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


